Citation Nr: 0627206	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for degenerative joint disease, right knee.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1986 to October 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and February 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The veteran testified 
before the undersigned at a Travel Board hearing in November 
2005.  A transcript of this hearing is associated with the 
claims folder.

At the November 2005 hearing, it became apparent that the 
veteran's claim for service connection for anxiety was 
intertwined with his claim for service connection for PTSD.  
As such, the Board has recharacterized the issue in a broader 
context, to include anxiety and PTSD.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include anxiety and PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain and objective 
findings of some limitation of motion.

CONCLUSION OF LAW

The criteria for a disability rating disability greater than 
10 percent for degenerative joint disease, right knee have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected right knee 
disability is more disabling than currently evaluated.  
Specifically, he contends that recent surgeries on his 
service-connected left knee have resulted in increased 
impairment of the right knee.  

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in April 2003.  This letter 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Specifically, the letter indicated 
that to establish entitlement to an increased rating, the 
evidence must show the symptoms/manifestations meeting the 
criteria for a higher rating.  The RO referenced the January 
2003 Statement of the Case, which sets forth the evaluation 
criteria. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, although the April 2003 VCAA 
notice letter was sent after the initial adjudication of the 
claim in April 2002, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the April 2003 notice was provided 
to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Moreover, the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Additionally, the actions taken by VA have 
essentially cured the error in the timing of notice.  In that 
regard, following the April 2003 VCAA notice, the veteran's 
claim was readjudicated on two occasions, as reflected by the 
two separate Supplemental Statements of the Case (SSOC) 
furnished on this issue in March 2004 and July 2005.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Should the Board remand this 
case to attempt and remedy the timing of the VCAA notice, the 
result would be nothing more than the issuance of yet another 
SSOC.  For these reasons, the Board finds that a remand of 
this issue would serve no useful purpose.  
  
It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  Specifically, the April 
2003 letter requested that the veteran "provide any 
information on any additional treatment or evidence not 
previously identified."  The letter informed the veteran 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to the RO.  

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, any question as to the appropriate 
effective date to be assigned is rendered moot.

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for an increased rating, 
the duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical records, private 
medical records, VA treatment records, and VA examination 
reports.  The veteran has not identified any other 
outstanding evidence to be obtained, and the record does not 
reflect any outstanding evidence.  As noted in the 
Introduction to this appeal, the veteran was afforded a 
hearing before the undersigned in November 2005, and a copy 
of that hearing transcript is in the claims file.  

The Board notes that the RO has not had a chance to review 
several VA outpatient records pertaining to his knee, dated 
from approximately May 2005 to November 2005.  However, the 
Board also notes that a waiver of RO review has been received 
in conjunction with this additional evidence.  See 38 C.F.R. 
§ 20.1304(c).  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA, see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, and 
the Board will proceed with an analysis of this appeal.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

The veteran's right knee disorder is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5003-5260.  Pursuant to DC 5003, degenerative 
arthritis is to be evaluated based on the limitation of 
motion of the joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups. A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  Limitation of extension of a leg 
warrants a noncompensable evaluation if extension is limited 
to 5 degrees, a 10 percent evaluation if extension is limited 
to 10 degrees, a 20 percent evaluation if extension is 
limited to 15 degrees, a 30 percent evaluation if extension 
is limited to 20 degrees, a 40 percent evaluation if 
extension is limited to 30 degrees or a 50 percent evaluation 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

VA's General Counsel has held that where a claimant has both 
limitation of flexion and limitation of extension of the same 
leg, he must be rated separately under DC's 5260 and 5261 to 
be adequately compensated for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-2004 (September 17, 2004).  
VA's General Counsel has also held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
and VAOPGCPREC 23-97.    

A brief review of the history of this appeal is as follows.  
The veteran submitted his original claim for service 
connection for bilateral knee disorders in February 1999.  A 
March 1999 VA examination showed degenerative joint disease 
of the knees, moderate in the left, mild in the right.  
During this examination, the veteran reported a history of 
playing basketball in the 1980s during service.  With regard 
to the left knee, the veteran reported that he twisted his 
left knee while playing basketball in 1987.  With regard to 
the right knee, the veteran reported that he gradually began 
to experience achiness and stiffness in his right knee while 
playing basketball in service.  The veteran denied any 
locking, catching, giving way, or swelling.  There was no 
effusion, normal range of motion, and no instability.  

Subsequently, in a March 1999 rating decision the RO granted 
service connection for bilateral knee disorders and assigned 
a 10 percent disability rating for each knee.  The veteran 
underwent surgery on his left knee in January and November 
2001 and in November 2001 he was awarded two separate 10 
percent evaluations for the left knee, one for limitation of 
motion and the other for instability.  In March 2001 the 
veteran filed a claim for an increased rating of his right 
knee.  

Evidence relevant to the current level of severity of the 
veteran's right knee disability includes a March 2002 VA x-
ray of the right knee, which revealed normal joint spaces, 
unremarkable soft tissues, and no identified fracture.  Two 
VA orthopedic examinations were conducted in September 2002 
and June 2005.  In September 2002, the veteran reported that 
surgeries and problems with his left knee have caused him to 
have more trouble with his right knee.  Examination of the 
right knee revealed joint line tenderness primarily on the 
medial side and in the bursa below the patella.  His patella 
was movable without significant pain and the examiner did not 
identify any crepitus in the right knee.  He had no 
periarticular thickening.  Range of motion studies revealed 
extension to 0 degrees and flexion to 135 degrees.  The 
examiner noted that when the veteran extended the knee from a 
90 degree flexed position towards a zero degrees extended 
position while sitting that he experienced pain at 140 
degrees.  McMurray's and Lachman's sign were negative and no 
ligament laxity was found.  The examiner noted that a 
previous X-ray report of the right knee reported "joint 
spaces normal, no fracture is identified, impression normal 
right knee."  The examiner stated that the findings were 
consistent with synovitis super-imposed on chronic 
degenerative joint disease.

Magnetic Resonance Imaging (MRI) of the right knee showed 
"thickening appearance of the medial collateral ligament, 
suggesting prior injury," "minimally increased joint 
fluid," a one centimeter cystic lesion in the lateral tibia 
plateau ("unlikely to be of clinical significance"), and 
"articular cartilage thinning."  An X-ray report showed a 
normal right knee.  The impression was 1) degenerative joint 
disease of the right knee secondary to playing competitive 
basketball while on active Army duty, and 2) synovitis 
complicating the degenerative joint disease and resulting in 
significant limitations of standing which have interfered 
with his employment and produced significant pain.              

During the June 2005 VA examination, the veteran complained 
of daily pain and occasional swelling of the right knee.  The 
veteran denied ever falling, reported that he was able to 
drive, and works at the post office.  He stated that he was 
able to take care of his activities of daily living, and 
missed approximately 10 days of work during the prior year 
for knee pain.  Upon physical examination, the examiner noted 
no instability, no increased limitations with flare-ups or 
repetitive motion, and no incoordination or excess 
fatigability.  The examiner noted that a September 2002 x-ray 
was interpreted as normal.  The veteran walked with a normal 
gait but had some joint line tenderness and some patellar 
crepitation.  There was no effusion.  He had extension to 0 
degrees and flexion to 50 degrees with complaints of pain.  
The cruciate and collaterals appeared to be intact and 
Lachman's and McMurray's tests were negative.  An X-ray 
examination revealed joint spaces which were maintained and 
no effusions.  The examiner's impression was "chronic strain 
of the right knee."    

Also of record are VA outpatient treatment notes dated from 
January 2001 to November 2005.  While some of these records 
show complaints of right knee pain, the majority of these 
records reflect treatment for the left knee.

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating greater than 10 percent under DC 5003-5260 
for the veteran's service-connected right knee disorder.  The 
veteran's loss of flexion to 50 degrees due to complaints of 
pain (June 2005 VA examination) does not constitute a rating 
higher than 10 percent under DC 5260.  Furthermore, the 
veteran's full extension of 0 degrees does not constitute 
compensable limitation of motion under DC 5261.  Thus, a 10 
percent evaluation is the highest schedular rating the 
veteran could possibly receive for degenerative arthritis, 
based on motion.  

Other potentially applicable DC's that provide for 
evaluations in excess of 10 percent include 5256 (ankylosis 
of the knee), 5257 (recurrent sublaxation or lateral 
instability), and 5258 (dislocated semilunar cartilage).  
There is no current evidence of ankylosis of the knee, 
recurrent sublaxation, lateral instability, or dislocated 
semilunar cartilage with frequent episodes of "locking," 
and effusion into the joint.  In fact, the medical evidence 
of record, as summarized in pertinent part above, is 
consistently negative for symptoms such as instability, 
locking, and effusion.  Thus, DC's 5256, 5257, and 5258 are 
not for application.  

Notwithstanding, as indicated above, VA regulations set forth 
at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca, 
8 Vet. App. at 206.  However, any such functional loss must 
be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40.

The Board finds that the veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  The September 
2002 VA examiner reported nearly normal range of motion.  
Although the examiner reported pain on flexion to 140 degrees 
when sitting, 140 degrees represents full flexion, and thus, 
is not indicative of loss of motion due to pain.  Moreover, 
although the June 2005 VA examiner reported flexion to 50 
degrees due to pain, the Board finds that this pain is 
already reflected in the currently assigned 10 percent rating 
for the right knee.  Significantly, that same examiner 
reported no instability, no increased limitations with flare-
ups or repetitive motion, and no incoordination or excess 
fatigability no increased limitations with flare-ups or 
repetitive motion.  The Board acknowledges the veteran's 
subjective complaints of pain and swelling in his right knee, 
aggravated by use.  However, in the absence of any 
accompanying clinical findings supporting functional loss, 
the Board finds that the currently assigned 10 percent rating 
adequately reflects the level of disability in the veteran's 
right knee, and there is no basis for a higher rating based 
on pain or loss of function.  

Finally, a higher rating may be assigned under the provisions 
of 38 C.F.R. § 3.321(b)(1) if the case presents an unusual 
disability picture.  However, in this case, while the record 
reflects that the veteran has complaints of knee pain and 
swelling, the medical reports do not show that the veteran 
has had frequent periods of hospitalization or other problems 
with the right knee that would render the regular rating 
standards inapplicable.  Moreover, although the veteran has 
had to alter his employment over the years to positions that 
required less standing, this appears to have been due in part 
to his service-connected left knee disability and not just 
the right knee.  Moreover, the veteran has still been able to 
retain some type of employment over the years, and at the 
November 2005 hearing he indicated that he worked as a 
mailman.  As such, the Board finds no basis to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996) (the Board may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)). 


ORDER

A disability rating greater than 10 percent for degenerative 
joint disease, right knee, is denied.


REMAND

In September 2003, the veteran filed a claim for various 
symptoms he was experiencing that he felt were related to his 
active service in the Gulf War.  He indicated that he heard 
voices, had difficulty sleeping, had anxiety attacks, and was 
nervous.  He also noted that he was hospitalized in service 
for two weeks during the Gulf War.  The RO interpreted this 
as a claim for service connection for anxiety, and began 
development of the claim as such.  He was sent a VCAA notice 
letter in October 2003, and his claim for service connection 
for anxiety was denied in a February 2004 rating decision.  
Following the August 2004 Statement of the Case, the veteran 
submitted a substantive appeal in October 2004 in which he 
indicated that he was re	questing 60 percent for PTSD.  He 
referenced his September 2003 claim in which he reported the 
in-service hospitalization.  He also reiterated some of his 
claimed symptomatology.  Based on that statement, the RO 
began to develop a separate PTSD claim, which was most 
recently denied in a July 2005 rating decision.  

In November 2005, the veteran appeared at a hearing before 
the undersigned, and it became apparent that he was not 
intentionally distinguishing between a claim for anxiety and 
a claim for PTSD.  Rather, the veteran was seeking service 
connection for a psychiatric condition that he maintained had 
its onset during his active service.  In light of the 
veteran's testimony, combined with other statements he 
submitted of record, the Board finds that the issue on appeal 
is more appropriately characterized as entitlement to service 
connection for an acquired psychiatric disorder, to include 
anxiety and post-traumatic stress disorder (PTSD).

The claims folder contains competent evidence reflecting that 
the veteran has a current psychological disorder variously 
characterized as anxiety, depression, or PTSD.  The record 
also indicates that the veteran's psychological disability 
may be associated with active service.  Service medical 
records show that the veteran was seen for stomach problems 
related to stress.  Also, during the November 2005 Travel 
Board hearing, the veteran testified that his current anxiety 
is a symptom of PTSD and that his PTSD is related to combat 
service in the Persian Gulf war.  During that hearing the 
veteran described several in-service stressors which the RO 
has not corroborated.  Additionally, following the November 
2005 hearing, the veteran submitted a statement in December 
2005 in which he outlined his claimed stressors.  He also 
included a copy of an Army Commendation Medal dated in April 
1991, which shows that that the veteran had "meritorious 
achievement in combat operations."  

The Board finds that additional development is needed in this 
case for a number of reasons.  First, the veteran submitted 
written statements and testimony indicating that when he was 
deployed to Saudia Arabia in late 1990, early 1991, he was 
hospitalized at a naval hospital in Kuwait for two weeks for 
a psychiatric condition.  He stated that this occurred just 
before the ground war took place.  The Board has carefully 
reviewed the volumes of the veteran's service medical 
records, but it does not appear that they contain a report of 
such hospitalization.  Therefore, the AOJ should make any 
necessary efforts to locate this hospitalization report. 

The AOJ should also attempt to verify the veteran's claimed 
stressors, as outlined in his November 2005 hearing testimony 
and his December 2005 statement.  Notably, the veteran claims 
that his stressors took place during the four-day ground 
assault during the Gulf War.  He indicated that although his 
specialty was a cook, he was assigned refueling duties during 
this time, which exposed him to stressful combat-like 
situations.  Based on these contentions, the AOJ should make 
efforts to confirm that the veteran was indeed a participant 
in refueling activities, and exposed to combat.  

Additionally, the veteran should be scheduled for a VA 
examination for mental disorders, to include PTSD, to 
ascertain the precise nature of the veteran's current 
psychiatric disorder, if any.  The doctor should be requested 
to provide a detailed medical opinion addressing whether it 
is as least as likely as not that any currently diagnosed 
psychiatric disorder is causally related to his active 
military service.  Additionally, if the AOJ is able to 
confirm any of the veteran's claimed stressors, the examiner 
should be provided with a list of those stressors and asked 
whether the veteran has a current diagnosis of PTSD based on 
any of the claimed stressors.  

The Board regrets the additional delay that will be caused by 
this remand, but finds that further development is necessary 
to properly adjudicate this appeal.  Accordingly, the case is 
REMANDED for the following action:

1.	Please undertake efforts to locate the 
report of hospitalization of the 
veteran at a naval hospital in Kuwait 
for two weeks in early January 1991.  
The search should keep in mind that 
the veteran served in the United 
States Army with the 2nd Battalion, 1st 
Field Artillery, 1st Armored Division, 
and was deployed to Southwest Asia 
during Operation Desert Storm.  If the 
records cannot be located, the claims 
file must be carefully documented with 
an explanation as to why they could 
not be obtained.  

2.	Please undertake efforts to verify the 
veteran's claimed stressors, noting 
the statements he presented at the 
November 2005 hearing and the written 
statement he submitted in December 
2005, in which the veteran claims that 
his stressors took place during the 
four-day ground assault during the 
Gulf War.  He maintains that during 
this time he was assigned refueling 
duties, which exposed him to stressful 
combat-like situations.  He also 
submitted a copy of an Army 
Commendation Medal for "meritorious 
achievement in combat operations" 
during the period of January 17-March 
2, 1991.  The AOJ should ascertain 
whether this medal is indicative of 
combat service.  

3.	After completing the above 
development, please make arrangements 
with the appropriate VA medical 
facility for the veteran to be 
afforded a VA examination for mental 
disorders to determine whether he has 
a current diagnosis of a psychiatric 
disorder, to include anxiety and/or 
PTSD.  The claims folder must be made 
available to the examiner for review.  
The examiner should identify all 
psychiatric impairment that is present 
and describe the nature of any that 
has been identified.  After reviewing 
the records and examining the veteran, 
the examiner should indicate as to 
each psychiatric disorder found, 
whether it is at least as likely as 
not (50 percent or greater) that any 
such disorder is causally related to 
the veteran's active military service.  
If the AOJ was able to confirm any of 
the veteran's claimed stressors 
(including whether he had any type of 
combat service) the examiner should be 
notified that a PTSD diagnosis should 
be based on consideration of those 
stressors only.  The examiner's 
opinion should adequately summarize 
the relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered. 

4.	After completing any additional 
development as may be indicated after 
the above development is accomplished, 
the AOJ should readjudicate the 
appeal.  If the claim is still denied 
the AOJ must furnish the veteran and 
his representative with a Supplemental 
Statement of the Case and allow the 
veteran an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


